PER CURIAM:
This False Claims Act (“FCA”) case returns to us on remand from the United States Supreme Court. The Supreme Court vacated and remanded our earlier opinion, Bishop v. Wells Fargo & Co., 823 F.3d 35 (2d Cir. 2016), in light of the Supreme Court’s decision in Universal Health Services, Inc. v. United States ex rel. Escobar, — U.S. -, 136 S.Ct. 1989, 195 L.Ed.2d 348 (2016). See Bishop v. Wells Fargo & Co., — U.S. -, 137 S.Ct. 1067, 197 L.Ed.2d 169 (2017). Because Escobar set out a materiality standard for FCA claims that has not been applied in the present case, we vacate and remand for further proceedings consistent with this opinion and Escobar.
The present case began in 2011, when Robert Kraus and Paul Bishop (together, “the relators”) brought a qui tarn action under the FCA on behalf of the United States against Wells Fargo & Company and Wells Fargo Bank, N.A. (together, “Wells Fargo”). The relators claimed that Wells Fargo, along with Wachovia Bank and World Savings Bank, which later merged into Wells Fargo, falsely certified their compliance with banking laws in order to borrow money at favorable rates from the Federal Reserve System. The government declined to intervene, and the district court (Cogan, J.) dismissed the relators’ complaint in its entirety. See United States ex rel. Kraus v. Wells Fargo & Co., 117 F.Supp.3d 215 (E.D.N.Y. 2015). We affirmed. Bishop, 823 F.3d at 50.
When evaluating the relators’ claims, our decision and that of the district court relied on Mikes v. Straus, 274 F.3d 687 (2d Cir. 2001), for two points in particular. First, we relied on Mikes’s holding that “implied false certification is appropriately applied only when the underlying statute or regulation upon which the plaintiff relies expressly states the provider must comply in order to be paid.” Mikes, 274 F.3d at 700. We refer to this as Mikes’s express-designation requirement. Second, we relied on Mikes’s holding that “[a]n expressly false claim is ... a claim that falsely certifies compliance with a particular statute, regulation or contractual term, where compliance is a prerequisite to payment.” Id. at 698 (emphasis added). We refer to this as Mikes’ s particularity requirement.
These two Mikes requirements—the express-designation requirement for implied false certification claims and the particularity requirement for express false certification claims—did not survive Escobar. First, the Escobar Court directly abrogated Mikes’s express-designation requirement, holding that “[a] statement that misleadingly omits critical facts is a misrepresentation irrespective of whether the other party has expressly signaled the importance of the qualifying information.” 136 S.Ct. at 2001; see id. at 1999 (citing Mikes as limiting the implied false certification theory through an express-designation requirement).
Second, although Escobar was an implied false certification case, it also abrogated Mikes’s particularity requirement for express false certification claims. See Doscher v. Sea Port Grp. Sec., LLC, 832 F.3d 372, 378 (2d Cir. 2016) (explaining *107that a panel of this Court may overrule a precedent when “an intervening Supreme Court decision casts doubt on the prior ruling”). The Escobar Court indicated that limitations on liability under the FCA must be grounded in the text of the FCA, including the “well-settled meaning[s] of common-law terms [the FCA] uses” but does not expressly define. Escobar, 136 S.Ct. at 1999. We detect no textual support in the FCA for Mikes’s particularity requirement. See 31 U.S.C. §§ 3729-33. In addition, the common law does not limit fraud claims in a way that would support Mikes’s particularity requirement. See Restatement (Second) of Torts § 525 cmt. b, p. 56 (1977) (defining “misrepresentation” to include “not only words spoken or written but also any other conduct that amounts to an assertion not in accordance with the truth,” without any particularity requirement).1 The Escobar Court also explained that the FCA addresses the concerns animating Mikes’s particularity requirement in other ways: “Instead of adopting a circumscribed view of what it means for a claim to be false or fraudulent, concerns about fair notice and open-ended liability can be effectively addressed through strict enforcement of the [FCA] ’s materiality and scienter requirements.” 136 S.Ct. at 2002 (brackets and internal quotation marks omitted). In light of these statements from the Supreme Court, Mikes’s particularity requirement cannot stand.
In place of Mikes’s requirements, the Escobar Court set out a “familiar and rigorous” materiality standard. Id. at 2004 n.6. “[A] misrepresentation about compliance with a statutory, regulatory, or contractual requirement must be material to the Government’s payment decision in order to be actionable under the [FCA].” Id. at 2002, In general, “materiality looks to the effect on the likely or actual behavior of the recipient of the alleged misrepresentation.” Id. (brackets and internal quotation marks omitted). Specifically in the FCA context,
proof of materiality can include, but is not necessarily limited to, evidence that the defendant knows that the Government consistently refuses to pay claims in the mine run of cases based on noncompliance with the particular statutory, regulatory, or contractual requirement. Conversely, if the Government pays a particular claim in full despite its actual knowledge that certain requirements were violated, that is very strong evidence that those requirements are not material.
Id. at 2003-04. The Escobar Court admonished that “Materiality ... cannot be found where noncompliance is minor or insubstantial.” Id. at 2003.
The materiality standard set out in Es-cobar has not been applied in the present case. We remand for the district court to determine, in the first instance, whether the relators have adequately alleged the materiality of the defendants’ alleged misrepresentations.
CONCLUSION
For the foregoing reasons, we VACATE the district court’s dismissal of the rela-tors’ complaint and REMAND to the district court for further proceedings consistent with this opinion.

. Mikes's particularity requirement also cannot be derived from Escobar's materiality standard. As the Escobar Court explained, “materiality cannot rest on ‘a single fact or occurrence as always determinative.’ ” 136 S.Ct. at 2001 (quoting Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 39, 131 S.Ct. 1309, 179 L.Ed.2d 398 (2011)).